EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 02/25/22.
The application has been amended as follows: 
Claim 19, last line “to the closed position,” has been changed to --to the closed position.--  
(I.e. comma changed to a period.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 1.  Specifically, claim 1 requires wherein, in the first rod position, the rod engages with the second flange in the closed position to keep the second flange in the closed position and wherein, in the second rod position, the rod allows rotation of the second flange, and wherein movement of the rod from the first rod position to the second rod position is different from a translation of the rod in a direction parallel to the axis of rotation of the second flange with respect to the first flange.
claim 17.  Specifically, claim 17 requires wherein, in the first rod position, the rod engages with the second flange in the closed position to keep the second flange in the closed position, wherein, in the second rod position, the rod allows rotation of the second flange, and wherein movement of the blanking area from the first blanking plate position to the second blanking plate position corresponds to a movement of the blanking area towards the first rotation shaft.
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 18.  Specifically, claim 18 requires wherein, in the first rod position, the rod engages with the second flange in the closed position to keep the second flange in the closed position and wherein, in the second rod position, the rod allows rotation of the second flange and wherein the blanking plate has a blanking area completely covering the gripping area in a direction parallel to the axis of rotation of the second flange with respect to the first flange, and wherein the gripping area is covered by a coloured indicator and wherein the blanking area completely masks the coloured indicator in a direction of observation parallel to the axis of rotation of the second flange with respect to the first flange when the rod is in the first rod position, the blanking plate is in the first blanking plate position and the second flange is in the closed position.
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 19.  Specifically, claim 19 requires
wherein, in the first rod position, the rod engages with the second flange in the closed position to keep the second flange in the closed position and wherein, in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.L.A/           Examiner, Art Unit 3654                          

/SANG K KIM/           Primary Examiner, Art Unit 3654